Exhibit 10.13.1

 

ORIGINAL FOR EXECUTION

APPROVED VP, HR DECEMBER 29, 2005

 


DEFINED CONTRIBUTION MAKE-UP PLAN

OF


CONOCOPHILLIPS

 

TITLE I

(Effective for benefits earned and vested prior to

January 1, 2005)

 

The Defined Contribution Make-Up Plan of ConocoPhillips is intended to provide
certain specified benefits to Highly Compensated Employees whose benefits under
the ConocoPhillips Savings Plan might otherwise be limited.  Title I of this
Plan is effective with regard to benefits earned and vested prior to January 1,
2005, while Title II of this Plan is effective with regard to benefits earned or
vested after December 31, 2004.  Other than earnings, gains, and losses, no
further benefits shall accrue under Title I of this Plan after December 31,
2004.

 

This Title I of the Plan is intended (1) to be a “grandfathered” plan pursuant
to Code section 409A, as enacted as part of the American Jobs Creation Act of
2004, and official guidance issued thereunder, and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA.  Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated, and administered in a manner consistent with these
intentions.

 

1

--------------------------------------------------------------------------------


 

Section 1.  Definitions.

 

For purposes of the Plan, the following terms, as used herein, shall have the
meaning specified:

 

(a)           “Affiliated Company” shall mean ConocoPhillips and any company or
other legal entity that is controlled, either directly or indirectly, by
ConocoPhillips.

 

(b)           “Affiliated Group” shall mean ConocoPhillips and its subsidiaries
and affiliates in which it owns a 5% or more equity interest.

 

(c)           “Allocation Ratio” shall mean the ratio determined by dividing
(i) an amount equal to the total value of the unallocated shares of Stock
allocated to Stock Savings Feature participants and beneficiaries as of a Stock
Savings Feature Semiannual Allocation Date or Supplemental Allocation Date (as
defined in the CPSP) by (ii) an amount equal to the total net Stock Savings
Feature employee deposits used in the calculation of the Stock Savings Feature
Semiannual Allocation or Supplemental Allocation (as defined in the CPSP).

 

(d)           “Beneficiary” shall mean a person or persons designated by a
Participant to receive, in the event of death, any unpaid portion of a
Participant’s Benefit from this Plan.  Any Participant may designate one or more
persons primarily or contingently as beneficiaries in writing upon forms
supplied by and delivered to the Company, and may revoke such designations in
writing.  If a Participant fails to properly designate a beneficiary, then the
Benefits will be paid in

 

2

--------------------------------------------------------------------------------


 

the following order of priority:

(i)            Surviving spouse; then

(ii)           Surviving children in equal shares; then

(iii)          To the estate of the Participant.

 

(e)           “Benefit” shall mean an obligation of the Company to pay amounts
from this Plan.

 

(f)            “Board” shall mean the Board of Directors of the Company, as it
may be comprised from time to time.

 

(g)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, or any successor statute.

 

(h)           “CPSP” shall mean the ConocoPhillips Savings Plan.

 

(i)            “Committee” shall mean the Compensation Committee of the Board of
Directors of ConocoPhillips or any successor committee with substantially the
same responsibilities.

 

(j)            “Company” shall mean ConocoPhillips Company, a Delaware
corporation, or any successor corporation.

 

(k)           “Disability” shall mean the inability, in the opinion of the
Medical Director of ConocoPhillips, of a Participant, because of an injury or
sickness, to work at a reasonable occupation that is available with a member of
the Affiliated Group.

 

(l)            “Employee” shall mean any individual who is a salaried employee
of the Company or any Participating Subsidiary.

 

3

--------------------------------------------------------------------------------


 

(m)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and in effect from time to time, or any successor statute.

 

(n)           “Highly Compensated Employee” shall mean an Employee whose
compensation exceeds the amount set forth in Code Section 401(a)(17), as amended
from time to time, or who is eligible to elect a voluntary salary reduction
under the provisions of the KEDCP.

 

(o)           “KEDCP” shall mean the Key Employee Deferred Compensation Plan of
ConocoPhillips or any similar or successor plan maintained by an Affiliated
Company.

 

(p)           “Layoff” or “Laid Off” shall mean layoff under the Phillips Layoff
Plan, the Work Force Stabilization Plan of Phillips Petroleum Company, the
Phillips Petroleum Company Executive Severance Plan, the Conoco Severance Pay
Plan, the Conoco Inc. Key Employee Severance Plan, or any similar plan which the
Company, any Participating Subsidiary, or a member of the Affiliated Group may
adopt from time to time under the terms of which the Participant executes and
does not revoke a general release of liability, acceptable to the Company,
Participating Subsidiary, or a member of the Affiliated Group, as applicable,
under such layoff plan.

 

(q)           “Other Obligations” shall mean the “Other Obligations” as defined
in the Amendment to and Merger of Amended and Restated Conoco Inc. Salary
Deferral & Savings Restoration Plan into Key Employee Deferred Compensation Plan
of ConocoPhillips and Defined Contribution Make-Up Plan of ConocoPhillips,
pursuant to which a portion of the Amended

 

4

--------------------------------------------------------------------------------


 

and Restated Conoco Inc. Salary Deferral & Savings Restoration Plan is merged
into this Plan effective October 3, 2003.

 

(r)            “Participant” shall mean an Employee who is eligible to receive a
Benefit from this Plan as a result of being a Highly Compensated Employee and
any person for whom a Supplemental Thrift Feature Account and/or a Supplemental
Stock Savings Feature Account is maintained.

 

(s)           “Participating Subsidiary” shall mean a subsidiary of
ConocoPhillips, which has adopted the CPSP, and one or more Employees of which
are Participants eligible to make deposits to the CPSP, or are eligible for
Benefits pursuant to this Plan.

 

(t)            “Pay” shall mean “Pay” as defined in the CPSP except without
regard to Pay Limitations or voluntary Salary Reduction under provisions of the
KEDCP.

 

(u)           “Pay Limitations” shall mean the compensation limitations
applicable to the CPSP that are set forth in Code section 401(a)(17), as
adjusted.

 

(v)           “Plan Administrator” shall mean the Manager, Compensation and
Benefits, of the Company, or his successor.

 

(w)          “Retirement” shall mean termination of employment with the Company,
a Participating Subsidiary, or a member of the Affiliated Group that qualifies
the Employee for Retirement as that term is defined in the applicable provisions
of the ConocoPhillips Retirement Plan, the Retirement Plan of

 

5

--------------------------------------------------------------------------------


 

Conoco, or of the applicable retirement plan of a member of the Affiliated
Group.  Notwithstanding the foregoing, an Employee will not be considered to be
in Retirement for purposes of this Plan if he is entering Retirement under the
Retirement Plan of Conoco prior to age 55, unless he had attained age 50 on or
before August 30, 2002.

 

(x)            “Stock” shall mean shares of common stock, $0.01 par value,
issued by ConocoPhillips.

 

(y)           “Stock Savings Feature” shall mean the Stock Savings Feature of
the CPSP.

 

(z)            “Supplemental Thrift Contributions” shall mean, (i) prior to the
month in which the Participant’s Pay first exceeds the Pay Limitations in a
year, the same percentage of a Participant’s Pay that the Participant is
depositing as a Basic Deposit to the Thrift Feature for that month multiplied by
the amount of the Participant’s voluntary salary reduction under the KEDCP for
that month, and (ii) provided the Participant is making deposits to the Thrift
Feature for the month in which the Participant’s Pay exceeds the Pay Limitations
and each month thereafter until the end of the year, the same percentage of the
Participant’s Pay that the Participant was depositing as a Basic Deposit to the
Thrift Feature for the month in which he or she reached the Pay Limitations for
the year, multiplied by the sum of the amount of the Participant’s voluntary
salary reduction under the KEDCP for that month plus the amount of the
Participant’s Pay for that month that is in excess of the Pay Limitations for
that year.

 

6

--------------------------------------------------------------------------------


 

(aa)         “Supplemental Stock Savings Feature Account” shall mean the Plan
Benefit account of a Participant that reflects the portion of his or her Benefit
that is intended to replace certain Stock Savings Feature benefits to which the
Participant might otherwise be entitled but for the application of the Pay
Limitations and/or a voluntary salary reduction under the KEDCP.

 

(bb)         “Supplemental Stock Savings Contributions” shall mean (i) prior to
the month in which the Participant’s Pay first exceeds the Pay Limitations in a
year, for each month that the Participant makes deposits to the Stock Savings
Feature, 1% of the amount of the Participant’s voluntary salary reduction under
the KEDCP for that month, and (ii) provided the Participant is making deposits
to the Stock Savings Feature in the month in which the Participant’s Pay exceeds
the Pay Limitations, for that month and for each month thereafter until the end
of the year, 1% of the sum of the amount of the Participant’s voluntary salary
reduction under the KEDCP for that month plus the amount of the Participant’s
Pay for that month that is in excess of the Pay Limitations for that year.

 

(cc)         “Supplemental Thrift Feature Account” shall mean the Plan Benefit
account of a Participant which reflects the portion of his or her Benefit which
is intended to replace certain Thrift Feature benefits to which the Participant
might otherwise be entitled but for the application of the Pay Limitations
and/or a voluntary salary reduction under the KEDCP.

 

(dd)         “Thrift Feature” shall mean the Thrift Feature of the CPSP.

 

7

--------------------------------------------------------------------------------


 

(ee)         “Trustee” shall mean the trustee of the grantor trust established
by the Trust Agreement between the Company (known then as Phillips Petroleum
Company) and Wachovia Bank, N.A. dated as of June 1, 1998, or any successor
trustee.

 

(ff)           “Valuation Date” shall mean “Valuation Date” as defined in the
CPSP.

 

Section 2.  Purpose.

 

The purpose of this Plan is to provide supplemental benefits for those Highly
Compensated Employees whose benefits under the CPSP are affected by Pay
Limitations or by a voluntary reduction in salary under provisions of KEDCP. 
This Plan is intended to be and shall be administered as an unfunded benefit
plan for those Highly Compensated Employees, who are considered to be a select
group of management or highly compensated employees.

 

Section 3.  Eligibility.

 

Benefits may only be granted to Highly Compensated Employees.

 

Section 4.  Supplemental Thrift Feature Account Benefits.

 

For each payroll period in which Company Contributions to a Participant’s
account in the Thrift Feature are, or would be, limited by the Pay Limitations
and/or by a voluntary salary reduction to the KEDCP, a Benefit amount shall be
credited to his or her Supplemental Thrift Feature Account no later than the end
of the month following the Valuation Date that Company

 

8

--------------------------------------------------------------------------------


 

contributions are made to the Participant’s Thrift Feature Account, or would be
made to such account but for Pay Limitations. The Participant will be credited
with an amount equal to the amount of his or her Supplemental Thrift
Contributions each month to the same investment funds and in the same
proportions as the Participant has directed his or her latest available
investment allocation for Deposits to the Thrift Feature.

 

Section 4.1  Supplemental Thrift Feature Account Earnings

 

The Supplemental Thrift Feature Account shall be eligible to be invested in the
same investment funds as are made available to Participants in the Thrift
Feature from time to time.  While such investments shall consist solely of book
entries and shall not actually be invested in such funds, the book entry share
value of such deemed investment funds in this Plan shall be determined to be the
same share value as the actual value of shares in the investment funds of the
CPSP.  The amounts deemed invested in this Plan shall be valued at the same time
and in the same manner as though they were actually invested in the CPSP.  Also,
deemed investments in the Participant’s Supplemental Thrift Feature Account may
be exchanged into other available investment funds in the same manner, at the
same times, and subject to the same limitations as though the deemed amounts
were actually invested in the CPSP.  However, to the extent that earnings in the
form of dividends on Company Stock in the CPSP are eligible to be passed through
to the Participant, such dividends will be deemed to have been reinvested in the
Company Stock Fund of this Plan, without regard to whether the Participant has
made a pass through election under the CPSP.

 

9

--------------------------------------------------------------------------------


 

Section 5.  Supplemental Stock Savings Feature Account Benefits.

 

For each month in which a Semiannual Allocation or Supplemental Allocation (as
defined in the CPSP) to a Participant’s account in the Stock Savings Feature is,
or would be, limited by the Pay Limitations and/or by a voluntary salary
reduction under the KEDCP, a Benefit amount shall be credited to his or her
Supplemental Stock Savings Feature Account. The amount to be credited shall be
calculated in shares in the Leveraged Stock Fund of this Plan as though the
Participant had made Supplemental Stock Savings Contributions and shall be equal
to (i) the Participant’s Supplemental Stock Savings Contributions during the
applicable Allocation Period (as defined in the CPSP) multiplied by the
applicable Allocation Ratio, divided by (ii) the share value for the Leveraged
Stock Fund of the CPSP on the applicable Allocation Date.  This amount shall be
credited no later than the end of the month following the Valuation Date that
the Semiannual Allocation or Supplemental Allocation to the Leveraged Stock Fund
would have been made had the Participant received a Semiannual Allocation or
Supplemental Allocation under the Stock Savings Feature.  A share in the
Leveraged Stock Fund of the Supplemental Stock Savings Feature Account shall
have a value equivalent to a share in the Leveraged Stock Fund of the CPSP.

 

Section 5.1  Supplemental Stock Savings Account Feature Earnings

 

After being initially invested in the Leveraged Stock Fund account, the amounts
in the Participant’s Supplemental Stock Savings Feature Account shall thereafter
be eligible to be invested in the same investment funds as are made available to
Participants in the CPSP from time to time.  While such

 

10

--------------------------------------------------------------------------------


 

investments shall consist solely of book entries and shall not actually be
invested in such funds, the book entry share value of such deemed investment
funds in this Plan shall be determined to be the same share value as the actual
value of shares in the investment funds of the CPSP.  The amounts deemed
invested in this Plan shall be valued at the same time and in the same manner as
though they were actually invested in the CPSP.  Also, deemed investments in the
Participant’s Supplemental Stock Savings Feature Account may be exchanged into
other available investment funds in the same manner, at the same times, and
subject to the same limitations as though the deemed amounts were actually
invested in the CPSP.  However, to the extent that earnings in the form of
dividends on Company Stock in the CPSP are eligible to be passed through to the
Participant, such dividends will be deemed to have been reinvested in the
Company Stock Fund of this Plan, without regard to whether the Participant has
made a pass through election under the CPSP.

 

Section 6.  Payment.

 

If a Participant terminates employment with the Affiliated Group for any reason
except death, Disability, Layoff during or after the year in which the
Participant reaches age 50, or Retirement, Benefits which the Participant is
eligible to receive under this Plan shall be paid in one lump sum cash payment
as soon as practicable following his or her termination.  If a Participant dies
prior to Retirement, Benefits which the Participant is eligible to receive under
this Plan shall be paid in one lump sum cash payment to the Participant’s
Beneficiary as soon as practicable after his or her death.  If a Participant
Retires, is Laid off during or after the year in which the Participant reaches
age 50, or becomes Disabled, Benefits which the

 

11

--------------------------------------------------------------------------------


 

Participant is eligible to receive under this Plan shall be paid in one lump sum
cash payment as soon as practicable following the Participant’s Retirement,
Layoff, determination of Disability, or termination of employment; provided that
such a Participant may indicate a preference to defer part or all of such lump
sum cash payment under the terms of the KEDCP.

 

All lump sum cash payments shall be made only as of a Valuation Date and shall
be net of withholding for applicable taxes required by law.

 

The Chief Executive Officer of ConocoPhillips, with respect to Participants who
are not subject to section 16 of the Exchange Act, and the Committee, with
respect to Participants who are subject to section 16 of the Exchange Act, shall
consider such indication of preference and shall respectively decide in the
Chief Executive Officer’s or the Committee’s sole discretion whether to accept
or reject the preference expressed.  In the event the Chief Executive Officer or
the Committee, as applicable, accepts such Participant’s preference, the
Participant’s Benefit from this Plan shall be credited as an Award under the
KEDCP as soon as practicable after the Participant’s Retirement, Layoff, or the
date the Participant is determined to be Disabled.

 

Section 7.  Administration.

 

(a)           The Plan shall be administered by the Plan Administrator. The Plan
Administrator may delegate to employees of the Company or any Affiliated Company
the authority to execute and deliver such instruments and documents, to do all
such acts and things, and to take such other steps deemed

 

12

--------------------------------------------------------------------------------


 

necessary, advisable, or convenient for the effective administration of the Plan
in accordance with its terms and purpose, except that the Plan Administrator may
not delegate any discretionary authority with respect to substantive decisions
or functions regarding the Plan or Benefits hereunder.

 

(b)           Any claim for benefits hereunder shall be presented in writing to
the Plan Administrator for consideration, grant, or denial.  In the event that a
claim is denied in whole or in part by the Plan Administrator, the claimant,
within ninety days of receipt of said claim by the Plan Administrator, shall
receive written notice of denial.  Such notice shall contain:

 

(1)           A statement of the specific reason or reasons for the denial;

 

(2)           Specific references to the pertinent provisions hereunder on which
such denial is based;

 

(3)           A description of any additional material or information necessary
to perfect the claim and an explanation of why such material or information is
necessary; and

 

(4)           An explanation of the following claims review procedure set forth
in paragraph (c) below.

 

(c)           Any claimant who feels that a claim has been improperly denied in
whole or in part by the Plan Administrator may request a review of the denial by
making written application to the Trustee.  The claimant shall have the right to
review

 

13

--------------------------------------------------------------------------------


 

all pertinent documents relating to the claim and to submit issues and comments
in writing to the Trustee.  Any person filing an appeal from the denial of a
claim must do so in writing within sixty days after receipt of written notice of
denial.  The Trustee shall render a decision regarding the claim within sixty
days after receipt of a request for review, unless special circumstances require
an extension of time for processing, in which case a decision shall be rendered
within a reasonable time, but not later than 120 days after receipt of the
request for review.  The decision of the Trustee shall be in writing and, in the
case of the denial of a claim in whole or in part, shall set forth the same
information as is required in an initial notice of denial by the Plan
Administrator, other than an explanation of this claims review procedure.  The
Trustee shall have absolute discretion in carrying out its responsibilities to
make its decision of an appeal, including the authority to interpret and
construe the terms hereunder, and all interpretations, findings of fact, and the
decision of the Trustee regarding the appeal shall be final, conclusive, and
binding on all parties.

 

(d)           Compliance with the procedures described in paragraphs (b) and
(c) shall be a condition precedent to the filing of any action to obtain any
benefit or enforce any right that any individual may claim hereunder.
Notwithstanding anything to the contrary in this Plan, these paragraphs (b),
(c) and (d) may not be amended without the written consent of a seventy-five
percent (75%) majority of Participants and Beneficiaries and such paragraphs
shall survive the termination of this Plan until all benefits accrued hereunder
have been paid.

 

14

--------------------------------------------------------------------------------


 

Section 8.  Rights of Employees and Participants.

 

Nothing contained in the Plan (or in any other documents related to this Plan or
to any Benefit) shall confer upon any Employee or Participant any right to
continue in the employ or other service of the Company or any member of the
Affiliated Group or constitute any contract or limit in any way the right of the
Company or any member of the Affiliated Group to change such person’s
compensation or other benefits or to terminate the employment of such person
with or without cause.

 

Section 9.  Awards in Foreign Countries.

 

The Board or its delegate shall have the authority to adopt such modifications,
procedures, and subplans as may be necessary or desirable to comply with
provisions of the laws of foreign countries in which the Company or
Participating Subsidiaries may operate to assure the viability of the Benefits
of Participants employed in such countries and to meet the purpose of this Plan.

 

Section 10.  Amendment and Termination.

 

The Board reserves the right to amend or terminate this Plan at any time, and to
delegate such authority as the Board deems necessary or desirable; provided that
no member of the Board who is also a Participant shall participate in any action
which has the actual or potential effect of increasing his or her Benefits
hereunder; and further provided, the Company shall remain liable for any
Benefits accrued under this Plan prior to the date of amendment or termination.

 

15

--------------------------------------------------------------------------------


 

Section 11.  Unfunded Plan.

 

All amounts payable under this Plan shall be paid solely from the general assets
of the Company and any rights accruing to a Participant under the Plan shall be
those of a general creditor; provided, however, that the Company or
ConocoPhillips may establish one or more grantor trusts to satisfy part or all
of the Company’s Plan payment obligations so long as the Plan remains unfunded
for purposes of Title I of ERISA.

 

Section 12.  Miscellaneous Provisions.

 

(a)           No right or interest of a Participant under this Plan shall be
assignable or transferable, in whole or in part, directly or indirectly, by
operation of law or otherwise (excluding devolution upon death or mental
incompetency), without the prior consent of the Board.

 

(b)           This Plan shall be restated and amended effective as of October 3,
2003.  Effective at that time, this Plan shall assume the Other Obligations and
any other obligations, claims, benefits, rights, and duties as set forth in the
Amendment to and Merger of Amended and Restated Conoco Inc. Salary Deferral &
Savings Restoration Plan into Key Employee Deferred Compensation Plan of
ConocoPhillips and Defined Contribution Make-Up Plan of ConocoPhillips, pursuant
to which a portion of the Amended and Restated Conoco Inc. Salary Deferral &
Savings Restoration Plan is merged into this Plan effective October 3, 2003. 
Such Other Obligations shall be deemed to be part of the Supplemental Thrift
Benefit Feature account of each affected Participant and

 

16

--------------------------------------------------------------------------------


 

book entries made in accordance with the investment directions for each affected
Participant at such time.

 

(c)           No amount accrued or payable hereunder shall be deemed to be a
portion of an Employee’s compensation or earnings for the purpose of any other
employee benefit plan adopted or maintained by the Company, nor shall this Plan
be deemed to amend or modify the provisions of the CPSP.

 

(d)           This Plan shall be construed, regulated, and administered in
accordance with the laws of the State of Texas except to the extent that said
laws have been preempted by the laws of the United States.

 

(e)           Except as otherwise provided herein, the Plan shall be binding
upon the Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

Executed this 29th day of December 2005, effective as of January 1, 2005, with
respect to benefits earned and vested prior to January 1, 2005.

 

 

/s/ Carin S. Knickel

 

Carin S. Knickel

Vice President, Human Resources

 

17

--------------------------------------------------------------------------------